Order unanimously reversed on the law without costs and motion granted. Memorandum: Special Term erred in refusing to vacate the note of issue and statement of readiness because the case is not ready for trial (see, 22 NYCRR 202.21 [e]). In the circumstances presented, defendants have not had a reasonable opportunity to complete discovery (see, Bycomp, Inc. v New York Racing Assn., 116 AD2d 895; Heritage Knitwear v Jonathan Logan, Inc., 115 AD2d 389; Hutchins v Wand, 82 AD2d 928). (Appeal from order of Supreme Court, Onondaga County, Mordue, J. — strike note of issue.) Present — Dillon, P. J., Doerr, Green, Pine and Davis, JJ.